Citation Nr: 1732149	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome with sciatic nerve involvement, rated 20 percent disabling prior to July 11, 2011 and 40 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1987 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2012, the RO granted an increased (40 percent) rating for the service-connected back disability, effective July 11, 2011.

In January 2014, a Decision Review Officer granted service connection for radiculopathy of the right and left lower extremities and assigned initial 20 percent and 40 percent disability ratings, respectively, both effective from December 17, 2013.  A February 2016 Decision Review Officer decision proposed to reduce these ratings to 0 and 20 percent, respectively; however, that proposed reduction has yet to be implemented.  The appropriate rating for any associated neurological abnormalities is on appeal as part of the claim for an increased rating for the service-connected back disability.

The Veteran testified before the undersigned at a May 2015 videoconference hearing.  A transcript of the hearing has been associated with the file.

In July 2015, the Board remanded the matter for additional development.  The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the July 2015 remand, the Veteran indicated in an August 2004 statement that he was in receipt of state disability benefits for his service-connected back and knee disabilities (see August 2004 VA Form 21-4138).  At that time, he was living in California.  Hence, the Board found that there may be records associated with his state disability claim that are relevant to the issues on appeal.  However, on remand the Veteran's California state disability benefits were not requested.  Accordingly, remand to comply with the prior remand directives is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, a retrospective opinion that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) for the earlier portion of the appeal period should be obtained on remand.

As the issues of entitlement to an increased rating and entitlement to a TDIU are inextricably intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Finally, a June 2016 VA treatment record indicates that the Veteran underwent a bilateral lower extremity magnetic resonance imaging (MRI) study and electromyography (EMG) test, to assess the severity of his radiculopathy.  Updated private and VA treatment records, to include the June 2016 MRI and EMG should be secured.  See 38 C.F.R. § 3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include the June 2016 bilateral lower extremity MRI and EMG.

2.  With any necessary assistance from the Veteran, obtain all private treatment records from Excel Physical Therapy and Sport Rehab, as well as any other private medical provider who treated the Veteran's back disorder since separation from service.  

The Veteran shall specifically be asked to complete an authorization for VA to obtain all records pertaining to his claim for disability benefits from the State of California (see the August 2004 VA Form 21-4138).  The AOJ shall attempt to obtain any relevant records for which a sufficient release is submitted.

If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).  

3.  After any such records have been obtained, refer the claims file to a VA examiner for preparation of a retrospective opinion.

The examiner must provide an opinion as to the full range of motion of the thoracolumbar spine from January 2008 to July 2011 in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If unable to so opine, please provide supporting rationale for this conclusion.

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

